Since I cannot conclude that the ruling by the trial court on the motion to compel discovery was an abuse of discretion, I would overrule the first assignment of error.
While I believe that the third assignment of error raises a serious issue, I conclude that it, too, should be overruled, for the reason that the trial court's ruling is not entirely clear. If it limited cross-examination as an exercise of its discretion, the trial court's action should probably be sustained; if it did so in the erroneous belief that it was required by law to do so, then the assignment should be sustained.  Since a fair reading of the transcript does not conclusively establish which was the case, I would conclude that there is no basis for reversal as to the third assignment of error.
Likewise, I would also overrule the other assignments of error, and affirm the judgment.